Title: Thomas Jefferson to Peyton Randolph (d. 1828), 26 July 1816
From: Jefferson, Thomas
To: Randolph, Peyton


            
              Dear Sir
              Monticello July 26. 16.
            
            Before the reciept of your letter of the 16th I had recieved one from mr Delaplaine requesting answers to the same enquiries made in yours, and I had accordingly prepared and was about forwarding them to him. the difference of age between your uncle & myself admitting admitted my knowing little of his early life, except what was accidentally caught from occasional conversations. I was a student at College, when he was already Attorney General, at the bar, and a man
			 of established years: and I had no intimacy with him until I went to the bar myself, when I suppose he must have been upwards of 40. from that time, and especially after I became a member of the
			 legislature, until his death, our intimacy was cordial, and I was with him when he died. under these circumstances, I have committed to writing as many incidents of his life as memory enabled me
			 to
			 do: and, to give faith to the many and excellent qualities he possessed, I have mentioned those minor ones which he did not possess: considering true history, in which all will be believed, as
			 preferable to unqualified panegyric, in which nothing is believed. I have avoided too the mention of trifling trivial incidents which, by not distinguishing, disparage a character. but I have not been able to state early dates. these, I am in hopes, you may, by enquiry, be enabled to supply. for example
            
              
                what were the dates 
                of his birth?
              
              
                
                of his first return from England?
              
              
                
                of his marriage?
              
              
                
                of his appointment as Attorney General?
              
              
                
                of his 2d voyage to England? [examine the Journals of the H. of B.]
              
              
                
                of his expedition with the Blues?
              
            
            had he any, and what command in that corps? if his papers do not shew this, Colo Byrd’s or General Washington’s will.
            All subsequent to this date, I have been able to state.
            I inclose you this paper, in order that you may furnish Mr Delaplaine with every thing you can collect supplementory, and worthy of being noted in your uncle’s life, and especially the dates: and that you may also correct any thing I may have inexactly stated.
			 circumstances may be misremembered; but nothing, I think, of substance. be so good as to put a wafer into the cover of this paper addressed to mr Delaplaine, and forward it to him thro’ the mail, as I shall advise him to expect; and accept the assurance of my great esteem & respect.
            Th: Jefferson
          